DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In the reply filed 12/5/22, Applicant stated that a disclaimer was being filed to overcome the non-statutory obviousness type double patenting rejection of claims 1-20, presented in the prior Office action, over claims 1-13 and 20 of U.S. Patent No. 11,228,328.  However, the terminal disclaimer has not been filed in the record.  In a telephone call placed on 12/9/22 at the phone number listed in Applicant’s response, a voice message was left indicating such, but no response was received.  The double patenting rejection is thus maintained, as restated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 20 of U.S. Patent No. 11,228,328. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '328 Patent anticipate or render obvious the corresponding claims of the instant application.
Regarding claims 1, 2, 4, 5 and 8 of the instant application, see claim 1 of the '328 Patent.
Regarding claim 3 of the instant application, see claim 7 of the '328 Patent.
Regarding claim 6 of the instant application, see claim 11 of the '328 Patent.
Regarding claim 7 of the instant application, see claims 13 and 20 of the '328 Patent.
Regarding claim 9 of the instant application, see claim 4 of the '328 Patent.
Regarding claim 10 of the instant application, see claim 5 of the '328 Patent.
Regarding claim 11 of the instant application, see claim 6 of the '328 Patent.
Regarding claim 12 of the instant application, see claims 8 and 9 of the '328 Patent.
Regarding claim 13 of the instant application, see claim 10 of the '328 Patent.
Regarding claim 14 of the instant application, see claim 12 of the '328 Patent.
Regarding claims 15 and 17 of the instant application, see claim 2 of the '328 Patent, where the base station is considered to be programmable.
Regarding claim 16 of the instant application, see claim 3 of the '328 Patent.
Regarding claim 18 of the instant application, see claim 1 of the '328 Patent, where use of such an apparatus in one of a known LTE network, 5G network, IoT network, or WiFi network would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention as a matter of design consideration.
Regarding claim 19 of the instant application, see claim 1 of the '328 Patent, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the apparatus to provide video data, voice data, or Internet services, in order to service the requirements of the user.
Regarding claim 20 of the instant application, see claim 13 of the '328 Patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2022